Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.
Remarks
Claims 1, 3-10, 12-17 are pending.
Claims 2, 11, 18-20 are cancelled. 

Response to Arguments
Applicant’s arguments in combination with amendments, see Remarks and Claims, filed 06/03/2022, with respect to the rejection(s) of claim(s) 1, 3, 5-16 under 35 USC 102 and claims 4 and 7 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20150073204 granted to Rapoport (previously presented) in view of US Pat Pub No. 20190240098 granted to Seelam et al. (hereinafter “Seelam”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

US Pat Pub No. 20150073204 granted to Rapoport (previously presented) in view of US Pat Pub No. 20190240098 granted to Seelam et al. (hereinafter “Seelam” – previously presented).
Regarding claim 1, Rapoport discloses an infant care device for use with an infant (para 0006, fig. 2, para 0043, incubator 20), comprising: an infant support (fig. 1, base); an enclosure positioned around the infant support to create a microenvironment within the infant care device (para 0036, 0043, fig. 1, incubator with a canopy, envelope, window or wall); and a controller operable to selectively control the transparency of the enclosure to visible light between a fully transparent state and a minimum transparent state (paras 0036, 0039 “The same window can also be switched to a dark mode, blocking both light and heat, or to a bright, fully transparent mode.”; and para 0034 “when no voltage is applied, the suspended particles are arranged in random orientations and tend to absorb light, so that the glass panel looks dark (or opaque)”) to control the amount of visible light reaching the infant (fig. 1, para 0036, 0043, “controller 102 … SIG (1)-containing light-dimmable transparent canopy, envelope, window or wall thereof (21)… increasing or decreasing the light transparency in portion (10)…” para 0039 “control over both visible light”), wherein the controller operates to transition the enclosure to the transparent state (para 0039 “The same window can also be switched to a dark mode, blocking both light and heat, or to a bright, fully transparent mode.”; and para 0034 “when no voltage is applied, the suspended particles are arranged in random orientations and tend to absorb light, so that the glass panel looks dark (or opaque)”; it is understood that the enclosure is capable of making transition to a full transparent state). 
Rapoport teaches providing a sensor for measuring light or temperature and to control the transparency of the incubator glass based on the measured light or temperature (para 0026, 0043) but fails to disclose transitioning to the fully transparent state based upon receiving an alarm condition.
Seelam teaches a similar system and method for controlling light in an incubator having a first configuration to block the transmission of light through the film, a second configuration to be transparent to the transmission of light, and a number of configurations with varying digress of opacity between the opacities of the first and second configuration (abstract, paras 0010-0012). The disclosed incubator system can also immediately cause the film to become transparent if an alarm on the incubator is triggered. This allows the caretakers to instantly identify which infant needs attention, and quickly identify whether the alarm was necessary. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Rapoport with the teachings of Seelam to provide the predictable result of allowing the caretakers to instantly identify which infant needs attention, and quickly identify whether the alarm was necessary by making the incubator fully transparent if an alarm is triggered.
 
Regarding claim 3, Rapoport as modified by Seelam (hereinafter “modified Rapoport”) renders the infant care device of claim 1 obvious as recited hereinabove, Rapoport discloses wherein the enclosure includes a plurality of walls and a canopy supported above the plurality of walls (para. 43, fig. 1, incubator with a canopy, envelope, window or wall).  

Regarding claim 4, Rapoport discloses the infant care device of claim 3 Rapoport discloses wherein the transparency of each of the plurality of walls and the canopy is controlled by the controller (para 0043, controlling transparency of portion 10, which is understood to the canopy, sidewalls…), Seelam teaches controlling [each wall] separately (para 0014, 0019, 0053) to provide transitioning different parts of the device to different configurations (as discussed in paragraph 0053). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Rapoport’ with the additional teachings of Seelam to provide controlling different sections of the walls and canopy separately in order to provide the predictable result of transitioning different parts of the apparatus to different configurations. 

Regarding claim 5, modified Rapoport renders the infant care device of claim 3 obvious as recited hereinabove, Rapoport discloses wherein at least a portion of the canopy is transparent to light within a phototherapy wavelength range (para 0042, controlling transparency of visible light; it is understood that the phototherapy wavelength falls within the visible light spectrum).  

Regarding claim 6, modified Rapoport renders the infant care device of claim 5 obvious as recited hereinabove, Rapoport discloses wherein the phototherapy wavelength range is 430- 490 nm (para 0042, controlling transparency of visible light; it is understood that the phototherapy wavelength falls within the visible light spectrum).  

Regarding claim 7, modified Rapoport renders the infant care device of claim 3 obvious as recited hereinabove, Rapoport discloses wherein each of the plurality walls and the canopy includes a electrochromic device connected to a voltage source, wherein the controller controls the voltage applied to the electrochromic device to control the transparency of the walls and the canopy to visible light (para 0043, fig 1; power source 101, para 0030 “Electrochromic devices change light transmission properties in response to voltage and thus allow control over the amount of light and heat passing through”).  

Regarding claim 8, modified Rapoport renders the infant care device of claim 1 obvious as recited hereinabove, Rapoport  further comprising an image projector located within the infant care device and operable to project an image onto an inner surface of the enclosure when the enclosure is at least partially opaque (para 0036 discussing using this technology for privacy control and as a temporary projection screen).  

Regarding claim 9, Rapoport discloses an infant care device for use with an infant (para 0006, fig. 2, para 0043, incubator 20), comprising: an infant support (fig. 1); an enclosure positioned to surround the infant support to create a microenvironment within the infant care device, the enclosure including a plurality of side walls, a plurality of end walls and a canopy  (para. 43, fig. 1, incubator with a canopy, envelope, window or wall); a light dimming member associated with each of the plurality of side walls, each of the end walls and the canopy, wherein a level of transparency of each of the plurality of end walls, the side walls and the canopy can be modified between a fully transparent state and a minimum transparent state (paras 0036, 0039 “The same window can also be switched to a dark mode, blocking both light and heat, or to a bright, fully transparent mode.”; and para 0034 “when no voltage is applied, the suspended particles are arranged in random orientations and tend to absorb light, so that the glass panel looks dark (or opaque)”) to control the amount of visible light reaching the infant support (fig. 1, para 0036, 0043, “controller 102 … SIG (1)-containing light-dimmable transparent canopy, envelope, window or wall thereof (21)… increasing or decreasing the light transparency in portion (10)…” para 0039 “control over both visible light”); and a controller operatively connected to each of the light dimming members to selectively control the transparency of the enclosure (fig. 1, para 0036, 0043, “controller 102”; controller is connected and configured to control the transparency), wherein the controller operates to transition the entire enclosure to the transparent state  (para 0039 “The same window can also be switched to a dark mode, blocking both light and heat, or to a bright, fully transparent mode.”; and para 0034 “when no voltage is applied, the suspended particles are arranged in random orientations and tend to absorb light, so that the glass panel looks dark (or opaque)”; it is understood that the enclosure is capable of making transition to a full transparent state). 
Rapoport discloses providing a sensor for measuring light or temperature and to control the transparency of the incubator glass based on the measured light or temperature (para 0026, 0043) but fails to disclose transitioning to the fully transparent state based upon receiving an alarm condition.
Seelam teaches a similar system and method for controlling light in an incubator having a first configuration to block the transmission of light through the film, a second configuration to be transparent to the transmission of light, and a number of configurations with varying degrees of opacity between the opacities of the first and second configuration (abstract, paras 0010-0012). The disclosed incubator system can also immediately cause the film to become transparent if an alarm on the incubator is triggered. This allows the caretakers to instantly identify which infant needs attention, and quickly identify whether the alarm was necessary. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Rapoport with the teachings of Seelam to provide the predictable result of allowing the caretakers to instantly identify which infant needs attention, and quickly identify whether the alarm was necessary by making the incubator fully transparent if an alarm is triggered.

Regarding claim 10, modified Rapoport renders the infant care device of claim 9 obvious as recited hereinabove, Rapoport discloses wherein the controller operates to control the level of transparency of the enclosure based on a pre-programmed cycle (para 0016, controlling the light transparency …whilst premature’ s rest is acquired”, para 0041).


Regarding claim 12, modified Rapoport renders the infant care device of claim 9 obvious as recited hereinabove, Rapoport further comprising a user input device connected to the controller, wherein the user input device is operable to manually control the level of transparency of the enclosure (para 0034 discussing manually or automatically tuning SPDs to precisely control the amount of light…passing through).  

Regarding claim 13, modified Rapoport renders the infant care device of claim 9 obvious as recited hereinabove, Rapoport discloses wherein at least the canopy is transparent to light in a phototherapy wavelength range (para 0042, controlling transparency of visible light; it is understood that the phototherapy wavelength falls within the visible light spectrum).  


Regarding claim 14, modified Rapoport renders the infant care device of claim 13 obvious as recited hereinabove, Rapoport discloses wherein the phototherapy wavelength range is 430-490 nm (para 0042, controlling transparency of visible light; it is understood that the phototherapy wavelength falls within the visible light spectrum).  

Regarding claim 15, modified Rapoport renders the infant care device of claim 9 obvious as recited hereinabove, Rapoport discloses wherein the controller operates to control the level of transparency based on one or more physiological parameters received from the infant (para 0022, claim 17, “the sensor may be a skin temperature sensor”).  

Regarding claim 16, modified Rapoport renders the infant care device of claim 9 obvious as recited hereinabove, Rapoport  further comprising an image projector located within the infant care device and operable to project an image onto an inner surface of the enclosure (para 0036 discussing using this technology for privacy control and as a temporary projection screen).  

Regarding claim 17, Rapoport discloses the infant care device of claim 10, Seelam teaches wherein the pre-programmed cycle simulates a circadian rhythm (para 0019 and 0041). This allows the benefit of mimicking the light environment of the womb (para 0041). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Rapoport with the teachings of Seelam to provide the predictable result of mimicking the light environment of the womb. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792